DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an after final amendment filed 4/15/2021. 
	Claims 11-30 are pending.
	This application is a 371 filing of PCT/EP2016/059346 filed 4/27/2016 which claims priority to provisional application 62/153,633 filed 4/28/2015 and foreign application EP15305646.0 filed 4/27/2015.

Response to Amendments
The amendments are sufficient to overcome the objections to the specification.  The previous rejections under 35 USC 101 and 102 for art have been overcome. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Salvatore Arrigo on 5/14/2021.
The application has been amended as follows: 
IN THE CLAIMS:
Cancel claims 27-30.
Claim 23.  (Currently Amended) A method for the production of [[a]] the sgRNA, comprising culturing the target cell according to claim 21 to produce said sgRNA, and recovering said sgRNA from the culture.

24.    (Currently Amended) A method for the production of [[a]] the pair of sgRNAs, comprising culturing the target cell according to claim 22 to produce said pair of sgRNAs, and recovering said pair of sgRNAs from the culture.

25.    (Currently Amended) An in vitro method for excising a nucleotide repeat located within a non-coding region of [[a]] the DMPK gene in a cell comprising the DMPK gene, comprising introducing in said cell [[a]] the pair of sgRNA molecules of the CRISPR/Cas9 endonuclease N. meningitidis.

26.    (Currently Amended) An in vitro method for excising a nucleotide repeat located within a non-coding region of [[a]] the DMPK gene in a cell comprising the DMPK gene, comprising introducing in said cell [[a]] the pair of sgRNA molecules of the CRISPR/Cas9 endonuclease N. meningitidis.


Reasons for Allowance
The present disclosure is the first to design a sgRNA (single-guide RNA) to excise a trinucleotide repeat expansion in a DMPK gene. A sgRNA is a combination of bacterial CRISPR RNA (crRNA) and a trans-activating crRNA (tracrRNA) engineered into a single chimeric guide RNA (sgRNA) transcript and by this linkage is not found in nature. The repeat expansion results in decreased levels of DMPK mRNA and protein. The disclosure teaches that the sgRNA in combination with CRISPR would be used for treatment of myotonic dystrophy. The closest prior art is Richards et al which teaches the need to contract the trinucleotide repeats and discusses the possibility of using CRISPR.  The difference between the two is that the instant specification has deigned the necessary sequences as a synthetic sgRNA which is by the broadest reasonable interpretation a linked crRNA and tracrRNA.  

Conclusion
Claims 11-26 are allowed. 
The allowed claims are renumbered in the following order: 11, 12, 26, 18, 19, 20, 22, 24, 25, 13, 14, 15, 16, 17, 21, 23.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA MARVICH/Primary Examiner, Art Unit 1633